UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4607
ANDRE JOSEPH ASHTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
                  James C. Turk, District Judge.
                          (CR-99-30037)

                      Submitted: October 10, 2001

                      Decided: November 26, 2001

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Roland M. L. Santos, Harrisonburg, Virginia, for Appellant. Ruth Pla-
genhoef, United States Attorney, Bruce A. Pagel, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ASHTON
                              OPINION

PER CURIAM:

   Andre Ashton appeals his conviction for conspiracy to distribute
cocaine base, in violation of 21 U.S.C.A. §§ 841, 846 (West 2000),
and his sentence to 198 months’ incarceration, sixty months’ super-
vised release, and a $100 special assessment. We affirm.

   We must affirm Ashton’s jury convictions if there is substantial
evidence, when viewed in the light most favorable to the Government,
to support the jury’s verdict. Glasser v. United States, 315 U.S. 60,
80 (1942). In determining whether the evidence is substantial, we
view the evidence in the light most favorable to the Government and
inquire whether there is evidence sufficient to support a finding of
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996).

   The evidence showed Ashton conspired with Damon Gilchrist and
James Braun in distributing crack cocaine over a six to seven month
period. The jury was made aware through direct and cross examina-
tions of the witnesses’ prior criminal records, hopes for some future
benefit, and histories of substance abuse, and assessed the witnesses’
credibility accordingly, which was within the sole province of the jury
and is not susceptible to judicial review. See United States v. Lowe,
65 F.3d 1137, 1142 (4th Cir. 1995). Phone records further corrobo-
rated the existence of a conspiracy. We affirm Ashton’s conviction,
finding it was based upon substantial evidence.

   We further affirm Ashton’s sentence, which was within the statu-
tory maximum and not in violation of the Supreme Court’s ruling in
Apprendi v. New Jersey, 530 U.S. 466 (2000). See United States v.
Promise, 255 F.3d 158 (4th Cir. 2001); United States v. Kinter, 235
F.3d 192, 201 (4th Cir. 2000), cert. denied, ___ U.S. ___, 121 S. Ct.
1393 (2001). We find the district court sufficiently specified its find-
ing of the drug quantity and type, which was adequately supported by
a preponderance of the evidence. See United States v. Angle, 254 F.3d
514 (4th Cir. 2001) (en banc), cert. denied, ___ U.S. ___, 2001 WL
995333 (U.S. Oct. 1, 2001) (No. 01-5838). We grant Ashton’s motion
to file a pro se supplemental brief and have considered and reject the
                      UNITED STATES v. ASHTON                        3
Apprendi claim raised therein. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                                                          AFFIRMED